Citation Nr: 0941678	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to August 
1966, including service in the waters offshore of the 
Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was remanded for 
additional development in March 2009.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, 
specifically in an inland waterway, during Vietnam era active 
service.

2.  The Veteran has a current diagnosis of diabetes mellitus.

3.  The Veteran's diabetes mellitus is presumed to be 
etiologically related to his service in Vietnam.


CONCLUSIONS OF LAW

1.  The conditions of the Veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2009).

2.  The Veteran's diabetes mellitus is presumed to have been 
incurred as a result of the Veteran's exposure to Herbicide 
during service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
diabetes mellitus.  In essence, he contends that he was 
exposed to herbicides in the inland waters of the Vietnam and 
that service connection for diabetes mellitus should 
therefore be granted on a presumptive basis.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

At the outset, the Board notes that the claims file consists 
of voluminous evidence submitted by the Veteran, including 
deck logs, articles, service records, medical records, and 
statements from the Veteran and his medical providers.  All 
of this evidence has been carefully reviewed and considered.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam (Vietnam) during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (2009).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii) (2009). 
 
The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Vietnam to be considered to have 
served in Vietnam) requires that an individual actually have 
been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that to establish qualifying "service in Vietnam" 
a Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in Vietnam, does not 
constitute service in Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a Veteran who served in Vietnam during 
that period).  See VAOPGCPREC 27-97; see also Haas  v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 
 
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  The record shows the Veteran has a current 
diagnosis of diabetes mellitus.  Private medical records note 
a history of diabetes mellitus that was diagnosed in the 
1980s.  A VA examination in July 2005 diagnoses insulin-
dependant diabetes mellitus type II which was poorly 
controlled.

The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM) and a National Defense Service 
Medal for service during the period of June 1962 to August 
1966.  The VSM was awarded to all members of the armed forces 
who served in Vietnam and contiguous waters and airspace 
between July 3, 1965 and March 28, 1973.  The fact that the 
Veteran received this award does not establish that he 
actually was present within the boundaries of Vietnam.

It is undisputed that given the guidance in VAOPGCPREC 27-97, 
if the Veteran's service had been limited to service on the 
U.S.S. Oklahoma City outside the territorial boundaries of 
the Republic of Vietnam, the presumptions contained in the 
regulations would be inapplicable to his case as he would not 
have met the criteria for service in the Republic of Vietnam.  
However, in the instant case, the Veteran's service was 
conducted on a ship that frequently anchored in a harbor 
within the territorial borders of Vietnam.  The evidence of 
record clearly shows that Da Nang Harbor is well sheltered 
and surrounded on three sides by the shoreline of Vietnam.  
The harbor is nearly totally surrounded by land and that the 
entire harbor is located within the territorial boundaries of 
Vietnam.  As such, given the location of the harbor as being 
surrounded by the land on three sides and the evidence that 
the harbor is within the territory of Vietnam, and resolving 
all doubt in the Veteran's favor, the Board finds that Da 
Nang Harbor is an inland waterway for the purposes of the 
regulation.

The Board finds that there is credible evidence that the 
Veteran set foot on land in Vietnam during the Vietnam Era, 
and he now has diabetes mellitus. Accordingly, presumptive 
service connection for diabetes mellitus based on herbicide 
exposure in Vietnam is granted.


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


